       Case 1:19-cv-08614-PAE-BCM Document 26 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      5/14/20
 KIRAN VUPPALA,
                                                          19-CV-8614 (PAE) (BCM)
                 Plaintiff,
                                                          ORDER
 -against-
 SABHARWAL HOSPITALITY GROUP LLC,
 et al.,
                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

        By Order dated March 4, 2020 (Dkt. No. 20), the Court ordered the parties to submit a joint

pre-conference status letter by May 13, 2020. No such letter has been filed. No later than May 15,

2020, the parties shall file their joint status letter.

        In light of the ongoing national public health emergency, it is further ORDERED that the

status conference scheduled for May 20, 2020, at 10:00 a.m., will be conducted telephonically.

At that time, the parties shall call into the below teleconference:

        Call in number:          888-557-8511
        Access Code:             7746387

Dated: New York, New York                         SO ORDERED.
       May 14, 2020


                                                  ________________________________
                                                  BARBARA MOSES
                                                  United States Magistrate Judge
